Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/255,254, now U.S. Patent No. 10,887,273.
The Terminal Disclaimer filed on October 20, 2021 has been electronically approved. 
Claim 9 has been canceled. 
Claims 1-8 and 10-17 are allowable over the prior art of record. For reasons of allowance, see pages 2-3 of the parent application notice of allowance mailed on October 23, 2020. 

Response to Arguments
Applicant’s arguments, filed October 20, 2021 with respect to 112(b) and non-statutory double patenting rejections have been fully considered and are persuasive.  The 112(b) rejection of claim 9 and the non-statutory double patenting of claims 1-17 have been withdrawn.

Examiner’s Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with John C. Eisenhart (Reg. No. 38,128) on November 8, 2021. 

The application has been amended as follows:
Claim 7 has been amended to correct minor dependency issue. 

	7.		(Currently amended) The method of claim 6 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454